Case 4:19-cr-00274-P Document 45 Filed 10/16/19 Pageiof2 PagelD 81

IN THE UNITED STATES DISTRICT COURT.)
FOR THE NORTHERN DISTRICT OF TEXAS aie
FORT WORTH DIVISION

 

UNITED STATES OF AMERICA § oo

§ CLERK ALLS. eisTRICT COUN
VS. § CRIMINAL NO£4:19-CR-274-P-3-——--——
JUAN CARLOS GARCIA 5

REPORT OF ACTION AND RECOMMENDATION ON PLEA
BEFORE THE UNITED STATES MAGISTRATE JUDGE

 

This Report of Action on Plea is submitted to the court pursuant to 28 U.S.C. §
636(b)(3). This case has been referred by the United States district judge to the undersigned for
‘the taking ofa guilty plea. The parties have consented to appear before a United States
magistrate ide for these purposes.

The defendant appeared with counsel before the undersigned United States magistrate
judge who addressed the defendant personally in open court and informed the defendant of, and
determined a the defendant understood, the admonitions contained in Rule 11 of the Federal
Rules of “ee Procedure.

The defendant pled guilty.

The undersigned magistrate judge finds the following:

1. The defendant, upon advice of counsel, has consented orally and in writing to

enter this guilty plea before a magistrate judge subject to final approval and

sentencing by the presiding district judge;

2. The defendant fully understands the nature of the charges and penalties;

3. The defendant understands all constitutional and statutory rights and wishes

to waive these rights, including the right to a trial by jury and the right to appear
beford a United States district judge;

 
 

Case 4:19-cr-00274-P Document 45 Filed 10/16/19 Page 2of2 PagelD 82

Report of Ac

tion and Recommendation On Plea

Before the United States Magistrate Judge

page 2

4, The defendant’s plea is made freely and voluntarily;

5. The
6. The
7. The
Althou

and pronounc

+ defendant is competent to enter this plea of guilty;

tre is a factual basis for this plea; and

+ ends of justice are served by acceptance of the defendant’s plea of guilty.

igh I have conducted these proceedings, accepted the defendant’s plea of guilty,

ed the defendant guilty in open court, upon the defendant’s consent and the

referral from the United States district judge, that judge has the power to review my actions in

this proceeding and possesses final decision making authority. Thus, if the defendant has any

objections to t
the United Stq

I recon
adjudged guilt

Signed

he findings or any other action of the undersigned he should make those known to
tes district judge within fourteen days of today.

nmend that defendant’s plea of guilty be accepted and that the defendant be

ty by the United States district judge and that sentence be imposed accordingly.

| October 16, 2019.

_——

- AAt2 ter, y

J -CURETON
UNI STATES MAGISTRATE JUDGE

 
